      Case 1:19-cr-10152-PBS Document 47 Filed 02/14/20 Page 1 of 14



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )          Criminal Action
v.                                  )          No. 19-10152-PBS
                                    )
MIRTHA LARA LARA,                   )
                                    )
          Defendant.                )
______________________________      )


                         MEMORANDUM AND ORDER

                           February 14, 2020

Saris, D.J.

     Defendant Mirtha Lara Lara is charged with False

Representation of a Social Security Number under 42 U.S.C.

§ 408(a)(7)(B) and Aggravated Identity Theft under 18 U.S.C.

§ 1028(A)(a)(1). Lara Lara now moves to suppress statements she

made to members of federal law enforcement on April 18, 2019.

The Defendant argues that the statements were obtained in

violation of the Fifth Amendment because the police continued to

question her after she invoked her right to remain silent. The

Government contends that Lara Lara did not unambiguously invoke

that right. The Court conducted an evidentiary hearing at which

the two interviewing officers testified. The Court has also

reviewed a transcript and audio tape of the interview. After

hearing, the Court ALLOWS the Defendant’s motion to suppress

(Docket No. 31).

                                    1
      Case 1:19-cr-10152-PBS Document 47 Filed 02/14/20 Page 2 of 14



                                FACT FINDINGS

    After evaluating the credibility of the witnesses, the

transcript and audio tape of the interview, and the documents

submitted by the parties, the Court makes the following findings

of fact.

    Between seven and ten armed law enforcement officers

arrested Lara Lara at her home at approximately 6 a.m. on April

18, 2019. Docket No. 39 at 1, 7. The officers executed a search

warrant at the home while Lara Lara’s two children were present.

Id. at 1-2.

    After informing Lara Lara that they had a warrant for her

arrest, Task Force Officer Mark Shaughnessy and Special Agent

Sean Rafferty interviewed the Defendant in her kitchen. Lara

Lara was not in handcuffs during the interview, but she was not

free to leave. The officers did not draw their arms during the

interview. Lara Lara is Spanish-speaking.

     Shaughnessy first read Lara Lara a Spanish-language ICE

form detailing her Miranda rights. Docket No. 31-2. Lara Lara

initialed the form, and at 6:29 a.m. signed underneath a portion

of the form titled “RENUNCIA A LOS DERECHOS,” which stated that

the signatory understood and waived her rights. Id. This portion

of the interview was not recorded. At 6:31 a.m., Rafferty began

a recorded interview with the Defendant, with Shaughnessy acting

as an interpreter. Docket No. 40 at 2. Lara Lara and Shaughnessy

                                    2
      Case 1:19-cr-10152-PBS Document 47 Filed 02/14/20 Page 3 of 14



spoke in Spanish, while Rafferty, who is not Spanish-speaking,

spoke almost entirely in English. Docket No. 31-1 [hereinafter

Tr.]. The interview lasted approximately 30 minutes. Id.

    Rafferty first asked the Defendant to confirm that she had

received her Miranda rights and initialed next to each line on

the Waiver of Rights form to indicate that she understood them.

Tr. at 1. The Defendant confirmed that she had. Id. Rafferty

then asked the Defendant if she had any questions, and she

responded that she did not. Id.

    The following exchange then took place (with portions

spoken in Spanish underlined):

    1.    Rafferty: Do you have any questions of me at this
          time?
    2.    Shaughnessy: Do you have any questions right now?
    3.    Defendant: No.
    4.    Rafferty: Okay. Are you willing to talk to me? We’ll
          go over everything today?
    5.    Shaughnessy: Do you want to talk with an agent?
    6.    Defendant: Pardon me?
    7.    Rafferty: Yeah.
    8.    Defendant: Pardon me? Like a [unintelligible]?
    9.    Shaughnessy: No, no. Do you want to talk to him? If he
          has questions for you?
    10.   Defendant: I don’t know.
    11.   Rafferty: You, you . . . You can . . . You don’t have
          to answer all the questions. If you want to not answer
          all the questions you don’t have to answer all the
          questions. I’d like to talk to you about a couple of
          things I have here today. If there is a question you
          don’t want to answer you don’t have to answer it.
    12.   Shaughnessy: He wants to talk to you. He has questions
          for you. If you don’t want to talk . . . to talk to
          him, it’s alright. But if you want to, some questions,
          yes.
    13.   Rafferty: Yes or no?
    14.   Defendant: No.

                                    3
      Case 1:19-cr-10152-PBS Document 47 Filed 02/14/20 Page 4 of 14



     15. Shaughnessy: You don’t want to talk?
     16. Defendant: No.
     17. Shaughnessy: No, you don’t want to say anything?
     18. Defendant: It’s just that I don’t have anything to
     talk about.
     19. Shaughnessy: If he has questions, do you want to talk
     to him?
     20. Rafferty: I want to go over what we charged you with.
     You don’t have to talk if you don’t want to but I’d like
     you to talk about it. If you don’t want to answer a
     question you don’t have to.
     21. Defendant: No. I don’t have to talk. I don’t want him
     to question me.
     22. Shaughnessy: Sorry?
     23. Defendant: That I don’t want him to ask me . . .
     24. Shaughnessy: You don’t want to?
     25. Shaughnessy: Okay, she said no. She does not want to
     talk.
     26. Rafferty: Okay. You don’t want to talk to us?
     27. Shaughnessy: You don’t want to talk to him?
     28. Defendant: But about what? All right, ask me a
     question, okay.
     29. Shaughnessy: She said she does want to talk.
     30. Rafferty: Okay. You sure you want to talk?
     31. Defendant: Isn’t it that supposedly what I say may be
     used against me?
     32. Shaughnessy: What?
     33. Defendant: Doesn’t it say there that what I say may be
     used against me? What is it that we are going to talk
     about?
     34. Shaughnessy: She wants to know what you are going to
     be asking her.

Tr. at 1-4 (emphasis in bold).1 Using Shaughnessy as an

interpreter, Rafferty then explained that he would ask the

Defendant about her identity and about the person who helped the

Defendant receive a license “[w]ith another name.” Id. at 4-5.




1
 The Government has not object to any portion of the interview
transcript provided by the Defendant at Docket No. 31-1,
including the translations of statements made in Spanish.
                                    4
        Case 1:19-cr-10152-PBS Document 47 Filed 02/14/20 Page 5 of 14



Shaughnessy asked if the Defendant wanted to talk about that

subject, and she said “No.” Id. at 5.

    Shaughnessy then asked if the Defendant wished to end the

interview. Id. Rafferty translated this question as, “Do you

want to end everything?” Id. The Defendant responded “No, keep

asking questions then.” Id. Rafferty then explained, via

Shaughnessy, that he would ask about the Defendant’s name, date

of birth, and children. Id. The Defendant agreed to provide this

information. Id. Rafferty asked for, and the Defendant provided,

her birthplace, Social Security number, citizenship status, hair

color, weight, height, address, occupation, work address,

parents’ names, spouse’s name, children’s name and ages. Id. at

5-11.

    Shaughnessy then made the following statements in Spanish,

translating for Rafferty, whose statements in English are

omitted here:

     He is going to explain to you . . . If you don’t want to
talk, it’s fine. . . . He has a warrant to arrest . . . Stealing
identification . . . Using the identification of a different
person . . . Using the social security number of that man. Of
that person . . . That you had a license of another person here
in Massachusetts . . . It is . . . of that one . . . The
application . . . Birth certificate . . . Social number . . That
he knows it is your real name . . . Receiving uh . . . you put
papers to receive things for your husband . . . Your right if
you don’t want to talk . . . If you can help . . . To know how
you received those things . . . He will talk to the lawyer . . .
That is against you . . . He will tell to the prosecutor that
you are helping . . . And cooperation . . . If you want to talk
to him . . . it is your right. If you don’t want to, it is all
right . . . . If you don’t want to say anything with anything .

                                      5
      Case 1:19-cr-10152-PBS Document 47 Filed 02/14/20 Page 6 of 14



. . like nothing, that’s fine . . . Which one do you want? . . .
It is not a very long thing right now . . . You can go, uh, to
jail with that one . . . Do you want to talk to him right now? .
. . And you explain to him . . . And, to help . . . Or, if you
don’t want to that is fine.

Id. at 12-15. The Defendant, who had not spoken during the

statements above, then responded “I don’t remember.” Id. at 15.

Rafferty then asked the Defendant questions regarding her

Massachusetts RMV application, driver’s license, and electricity

bills. Id. at 16-22. He also asked the Defendant to initial and

date a photo of herself, an RMV application, a birth

certificate, and a Social Security card. Id. at 16, 23-25. The

officers asked the Defendant if she knew that some of the

documents belonged to a real person in Puerto Rico. Id. at 28-

29. The Defendant replied “Yes.” Id. at 29.

    Lara Lara was subsequently charged with (1) False

Representation of a Social Security Number, for the use of

another’s Social Security number on an application for a

Massachusetts driver’s license, and (2) Aggravated Identity

Theft, for the knowing use of identification of another in

relation to an enumerated felony. See Docket No. 17.

    In January 2020, Lara Lara signed an affidavit stating

that, during the April 2019 interview, she “said at least a few

times that [she] did not want to speak to [the officers], but

the officers continued to ask if [she] wanted to speak to them

and continued to ask [her] questions.” Docket No. 31-3. Lara

                                    6
      Case 1:19-cr-10152-PBS Document 47 Filed 02/14/20 Page 7 of 14



Lara also stated that she has “since learned that the officer

who was translating did not translate every question [she] was

asked or every answer [she] gave.” Id.

                            LEGAL STANDARD

     The Fifth Amendment protects a criminal defendant against

being “compelled . . . to be a witness against himself” during a

custodial interrogation.2 Miranda v. Arizona, 384 U.S. 436, 467

(1966). Miranda requires law enforcement officers to, in clear

and unequivocal terms, notify an accused individual of her right

to remain silent and assure that this right is scrupulously

honored. Id. at 467-68; Michigan v. Mosley, 423 U.S. 96, 103

(1975) (citing Miranda, 384 U.S. at 479). Once an individual

expresses her wish to remain silent, which can occur at any time

before or during questioning and in any manner, questioning

“must cease.” Miranda, 384 U.S. at 473-74. These protections

“are designed ‘to protect against the extraordinary danger of

compelled self-incrimination that is inherent’” in custodial

interrogations. United States v. Hughes, 640 F.3d 428, 434-35

(1st Cir. 2011) (quoting United States v. Melendez, 228 F.3d 19,

22 (1st Cir. 2000)).




2
 The Government does not contest that Lara Lara was subject to a
custodial interrogation, such that the protections of Miranda
applied. See Docket No. 40 at 6-7; Docket No. 39 at 5-8.
                                    7
      Case 1:19-cr-10152-PBS Document 47 Filed 02/14/20 Page 8 of 14



                                  DISCUSSION

I.   Initial Waiver of Rights

     The Government argues that Lara Lara voluntarily waived her

Miranda rights, including the right to remain silent, because

she signed an ICE form to that effect before the interview began

and told agents that she understood her rights. Lara Lara

contends that this waiver was not voluntary, in part because the

ICE form included only one signature line and did not specify

where one should sign if she understood her rights but did not

wish to waive them.

     A court evaluating “whether a defendant voluntarily,

knowingly, and intelligently waived his or her Fifth Amendment

rights” looks to “not only the nature of the police conduct but

also such factors as the suspect’s age, education and past

criminal experience, and whether the suspect had the capacity to

understand both the warnings given him and the consequences of

waiving his rights.” United States v. Barone, 968 F.2d 1378,

1384 (1st Cir. 1992). Even if the Defendant initially waived her

rights voluntarily, knowingly, and intelligently, she remained

free to invoke them at any point during the interrogation. See

Miranda, 384 U.S. at 473-74. Because the Court concludes below

that Lara Lara invoked her right to remain silent before making




                                    8
       Case 1:19-cr-10152-PBS Document 47 Filed 02/14/20 Page 9 of 14



any incriminating statements, it need not decide whether the ICE

form constitutes an initial voluntary waiver.

II.   Invoking the Right to Remain Silent

      The Defendant argues that she clearly invoked her right to

remain silent. The Government contends that the Defendant’s

invocation was ambiguous because during the first few minutes of

the interview the Defendant gave varied responses as to whether

she would answer questions.

      The Supreme Court has not specified the language necessary

to invoke the right to remain silent. However, the Court has

explained that “an accused who wants to invoke his or her right

to remain silent must do so unambiguously.” Berghuis v.

Thompkins, 560 U.S. 370, 381 (2010). A statement is unambiguous

if “a reasonable police officer in the circumstances would

understand the statement to be” an invocation of the right to

remain silent. United States v. Andrade, 925 F. Supp. 71, 79 (D.

Mass. 1996) (quoting Coleman v. Singletary, 30 F.3d 1420, 1424

(11th Cir. 1994)); see also Davis v. United States, 512 U.S.

452, 459 (1994). “An accused’s postrequest responses to further

interrogation may not be used to cast retrospective doubt on the

clarity of the initial request itself.” Smith v. Illinois, 469

U.S. 91, 100 (1984) (discussing the right to counsel).

      I find that Lara Lara unambiguously invoked her right to

remain silent at least four, and probably five, times. When

                                     9
     Case 1:19-cr-10152-PBS Document 47 Filed 02/14/20 Page 10 of 14



asked if she wanted to answer questions, Lara Lara answered “No”

twice. See Tr. at 2. This plain statement triggered Miranda

protections. Despite Lara Lara’s clear invocation of her right,

Shaughnessy again asked Lara Lara if she wanted to talk, to

which she responded, “It’s just that I don’t have anything to

talk about.” Tr. at 3. The Government argues this statement is

ambiguous. Regardless, Shaughnessy then asked Lara Lara if she

wanted to speak yet again, to which Lara Lara said “No. I don’t

have to talk. I don’t want him to question me.” Tr. at 3. No

reasonable officer would understand these words to mean

“anything other than an expression of a desire to stop answering

police questions.” United States v. Reid, 211 F. Supp. 2d 366,

372 (D. Mass. 2002). Indeed, Shaughnessy then acknowledged,

“[S]he said no. She does not want to talk.” Tr. at 3.

    Contrary to the government’s arguments, Lara Lara’s

subsequent statements cannot be used to “cast retrospective

doubt on the clarity of [her] initial request.” See Smith, 469

U.S. at 100; see also id. at 99 n.7 (explaining that, once

invoked, a Miranda right could not “be dissipated by continued

police questioning”). Cf. Simmons v. Bowersox, 235 F.3d 1124,

1131 (8th Cir. 2001) (considering context of defendant’s

conversation with law enforcement prior to defendant’s

invocation of the right to remain silent, but not after); Medina

v. Singletary, 59 F.3d 1095, 1104 (11th Cir. 1995) (same). At

                                   10
     Case 1:19-cr-10152-PBS Document 47 Filed 02/14/20 Page 11 of 14



the hearing, Rafferty claimed he questioned the Defendant

repeatedly because the use of an interpreter created

uncertainty. I am not persuaded: “No” means “No” understandably

and objectively in both English and Spanish.

III. Scrupulously Honoring the Right

    Once the right to remain silent has been invoked, officers

may continue questioning only if they “scrupulously honor[]” the

right. Mosley, 423 U.S. at 104. The court determines whether the

right was scrupulously honored by looking to the totality of the

circumstances. United States v. Oquendo-Rivas, 750 F.3d 12, 18

(1st Cir. 2014). Specifically, the court considers “(1) whether

a reasonable period of time passed prior to the resumption [of

questioning], (2) whether the same officer resumed questioning,

(3) whether the suspect received fresh Miranda warnings, and (4)

whether questioning concerned the same alleged crime.” Id. at

17-18. The right to remain silent is not scrupulously honored if

there are “repeated attempt[s] to reverse a refusal to talk

through undue pressure,” United States v. Andrade, 135 F.3d 104,

107 (1st Cir. 1998), and “repeated efforts to wear down [a

suspect’s] resistance and make him change his mind.” Mosley, 423

U.S. at 105-06.

    Under the totality of the circumstances, Lara Lara’s right

to remain silent was not scrupulously honored. First, a

reasonable period of time did not pass prior to the resumption

                                   11
     Case 1:19-cr-10152-PBS Document 47 Filed 02/14/20 Page 12 of 14



of questioning. The First Circuit has expressed disfavor for

“police practices that give suspects only a momentary respite

after their refusal to make a statement.” Oquendo-Rivas, 750

F.3d at 18 (noting that a delay in questioning of only twenty

minutes “g[ave the Court] pause”); see also Mosley, 423 U.S. at

102 (“To permit the continuation of custodial interrogation

after a momentary cessation would clearly frustrate the purposes

of Miranda by allowing repeated rounds of questioning to

undermine the will of the person being questioned.”). Here, the

officers did not pause their questioning at all after Lara Lara

stated that she did not wish to speak with them. See Tr. at 2-4.

Second, the same officers resumed questioning after Lara Lara

refused to speak. Third, Lara Lara did not receive fresh Miranda

warnings before questioning resumed, even though she explicitly

asked whether her statements could be used against her. See Tr.

at 4 (Lara Lara: “Isn’t it that supposedly what I say may be

used against me?”; Shaughnessy: “Sorry?”). Fourth, the resumed

questioning concerned the same alleged crime.

    Here, the purpose of the resumed questioning was likely to

wear the Defendant down and to persuade her to abandon her right

to remain silent. See Mosley, 423 U.S. at 105-06; see also

Barone, 968 F.2d at 1385 & n.9 (finding right to remain silent

was not scrupulously honored where officers “repeatedly spoke to

[the defendant] for the purpose of changing his mind, failed to

                                   12
     Case 1:19-cr-10152-PBS Document 47 Filed 02/14/20 Page 13 of 14



provide new Miranda warnings, [and] applied pressure by

emphasizing the danger [of not cooperating]”).

    At hearing, the Government argued in the alternative that

Lara Lara voluntarily waived her right to remain silent because

after invoking the right, she responded to the officers’

continued questions by asking “What is it that we are going to

talk about?” and stating “[K]eep asking questions, then.” Tr. at

4, 5. It is true that “law enforcement may resume questioning a

defendant in custody who has exercised his right to remain

silent if the defendant subsequently initiates further

discussions about the investigation.” United States v.

Thongsophaporn, 503 F.3d 51, 56 (1st Cir. 2007). However, this

rule applies only where law enforcement has complied with its

obligation under Miranda to scrupulously honor the defendant’s

right to remain silent. Compare id. at 56-57 (finding voluntary

waiver where officers asked no questions between defendant’s

invocation of the right and defendant’s re-initiation of

conversation, and provided renewed Miranda warnings before

reinitiating questioning), and Bui v. DiPaolo, 170 F.3d 232,

240-41 (1st Cir. 1999) (finding voluntary waiver where defendant

invoked the right but immediately made a statement without any

questioning by the police), with Barone, 968 F.2d at 1384

(holding that a voluntary waiver analysis was “irrelevant” where

officers continued asking questions after defendant invoked the

                                   13
     Case 1:19-cr-10152-PBS Document 47 Filed 02/14/20 Page 14 of 14



right to remain silent). Statements made by Lara Lara in

response to the officers’ continued questioning are therefore

inadmissible.

                                 ORDER
    Accordingly, Defendant’s motion to suppress (Docket No. 31)

is ALLOWED.



SO ORDERED.
                                 /s/ PATTI B. SARIS
                                 Hon. Patti B. Saris
                                 United States District Judge




                                   14
